Reversed and Remanded and Majority and Dissenting                      Opinions     filed
July 22, 2014.




                                        In The

                       Fourteenth Court of Appeals

                                NO. 14-13-00607-CV

                            THU BINH SI HO, Appellant

                                           V.

                      SAIGON NATIONAL BANK, Appellee

                      On Appeal from the 11th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2012-08057

                        MAJORITY OPINION

      Appellee Saigon National Bank (“Saigon”) sued Appellant Thu Binh Si Ho,
seeking to collect the principal balance due and owing on a promissory note, along with
interest and fees. Saigon moved for traditional summary judgment, which the trial court
granted.

      In three issues, Ho contends that the trial court erred in granting Saigon’s motion
for summary judgment because the evidence was legally insufficient. We reverse the
trial court’s judgment and remand for further proceedings.

                                     BACKGROUND

      Saigon filed suit to collect on a promissory note executed by Ho. Saigon alleged
that Ho had defaulted on the note and a principal balance of $828,789.71 remained due
and owing. Saigon requested the principal balance, pre- and post-judgment interest, and
attorney’s fees. Ho generally denied the allegations.

      Saigon filed a motion for summary judgment. As evidence for its motion, Saigon
offered an affidavit from its Chief Credit Officer and Executive Vice President, Patrick
Siu. Photocopies of the original promissory note and business loan agreement, both
signed by Ho, were attached to the affidavit.

      Ho responded to the summary-judgment motion, arguing that the Siu affidavit
was improper summary-judgment evidence because it was not based on personal
knowledge and contained conclusory statements. The trial court overruled these
objections and granted Saigon’s motion. A final judgment was entered in favor of
Saigon, awarding the bank $828,789.91, together with pre- and post-judgment interest
until paid.

                                 STANDARD OF REVIEW

      We review the trial court’s grant of summary judgment de novo. Tex. Mun.
Power Agency v. Pub. Util. Comm’n of Tex., 253 S.W.3d 184, 192 (Tex. 2007). To
prevail on a traditional summary-judgment motion under Texas Rule of Civil Procedure
166a(c), a movant must establish that there are no genuine issues of material of fact and
that it is entitled to judgment as a matter of law. M.D. Anderson Hosp. and Tumor Inst.
v. Willrich, 28 S.W.3d 22, 23 (Tex. 2000) (per curiam). When reviewing a motion for
summary judgment, we take the nonmovant’s evidence as true, indulge every reasonable
inference in favor of the nonmovant, and resolve all doubts in favor of the nonmovant.

                                            2
Id.

                                   ISSUES AND ANALYSIS

      Ho contends the Siu affidavit is insufficient to support the trial court’s grant of
summary judgment. In his first and third issues, Ho asserts that the trial court
improperly considered the Siu affidavit because it contains conclusory statements and is
not based on personal knowledge. In his second issue, Ho contends that the affidavit
evidence does not establish that Saigon is entitled to judgment as a matter of law. We
address Ho’s second issue first.

      A.     Waiver

      As a threshold matter, Saigon contends that Ho did not preserve his second issue
for appeal. In his brief, Ho states his second issue as follows: “The trial court erred in
admitting the affidavit of Patrick Siu as summary judgment evidence because it does not
prove the elements necessary to recover a debt.” Saigon asserts that Ho did not raise this
objection in its response to Saigon’s motion for summary judgment, and issues not
expressly presented to the trial court by written motion or response to the motion for
summary judgment cannot be considered on appeal as grounds for reversal. See Tex. R.
Civ. P. 166a(c).

      To the extent that Ho is arguing in his second issue that the trial court erred in
admitting the Siu affidavit as summary-judgment evidence because it does not prove the
elements necessary to recover a debt, this is an evidentiary objection that would be
waived if not preserved in the trial court. Ho may, however, challenge for the first time
on appeal whether the summary-judgment evidence proved the movant’s entitlement to
judgment as a matter of law as to a traditional summary-judgment ground. See Willrich,
28 S.W.3d at 23. In his brief, Ho concludes his argument regarding his second issue as
follows:


                                            3
         The Affidavit of Siu is insufficient to satisfy the necessary elements in an
         suit [sic] to recover on a debt since a question of fact remains as to the
         existence of the promissory note, whether Saigon is the holder of the note,
         or that the balance on said note was due and owing in the amounts claimed
         by Saigon. Saigon, therefore failed to meet their burden of proof. Since
         questions of material fact exists, [sic] summary judgment was improper
         and this Court should remand this cause to the Trial Court.
         We must construe appellate briefs reasonably, yet liberally, so that the right to
appellate review is not lost by waiver. See Tex. R. App. P. 38.1(f); Perry v. Cohen, 272
S.W.3d 585, 587 (Tex. 2008) (per curiam). We should reach the merits of an appeal
whenever reasonably possible. Perry, 272 S.W.3d at 587. Although Ho introduces his
issue as an objection to the admission of the affidavit, we interpret it as challenging
whether Saigon’s proof is sufficient as a matter of law to support its summary judgment.
Thus, Ho’s second issue is not waived. See Willrich, 28 S.W.3d at 23.

         B.    Whether Saigon’s Summary-Judgment Evidence                      Proved     its
               Entitlement to Judgment as a Matter of Law
         To prevail in a suit on a promissory note, a plaintiff must prove: (1) the note in
question; (2) the party sued signed the note; (3) the plaintiff is the owner or holder of the
note; and (4) a certain balance is due and owing on the note. Dorsett v. Hispanic Hous.
and Educ. Corp., 389 S.W.3d 609, 613 (Tex. App.—Houston [14th Dist.] 2012, no
pet.).

         A true and correct copy of a note is sufficient to establish plaintiff’s status as
owner and holder when affidavit testimony claims ownership, absent controverting
evidence. See, e.g., McLernon v. Dynegy, Inc., 347 S.W.3d 315, 326 (Tex. App.—
Houston [14th Dist.] 2011, no pet.) (citing Zarges v. Bevan, 652 S.W.2d 368, 369 (Tex.
1983) (per curiam)); Blankenship v. Robins, 899 S.W.2d 236, 238 (Tex. App.—Houston
[14th Dist.] 1994, no writ). Siu avers in his affidavit that Saigon executed a loan
agreement with Ho, that Ho subsequently defaulted on that agreement, and that Saigon


                                              4
made demand on an amount due and owing. But Siu does not state that Saigon is the
current owner and holder of the note. Without any testimony claiming current
ownership, simply attaching an alleged photocopy of the original note to the Siu
affidavit is insufficient to establish Saigon as the owner and holder of the note. See
Zarges, 652 S.W.2d at 369. Moreover, Siu’s affidavit states, “[t]he maturity date for this
loan as amended is June 21, 2015 . . . .” The copy of the note attached to Siu’s affidavit
only shows a maturity date of April 21, 2010. No amendment to the note or the loan
agreement is attached, which further raises a question as to whether Saigon is the
current owner of the note upon which it bases its claim.

      Saigon counters that the trial court’s summary judgment should be upheld
because Ho has not raised a fact issue controverting Saigon’s current ownership of the
note. But, Ho is not obligated to raise a fact issue controverting Saigon’s ownership.
Before the burden shifts to Ho to raise a material fact issue to defeat Saigon’s summary-
judgment motion, Saigon must first conclusively prove all elements of its claim. See
Willrich, 28 S.W.3d at 22.

      Finally, Saigon asserts the trial court could determine Saigon’s ownership of the
note because of our statements in the recent case of Grace Interest, LLC v. Wallis State
Bank, 431 S.W.3d 110(Tex. App.—Houston [14th Dist.] 2013, pet. denied). In that case,
we explained that a bank’s affidavit in support of its motion for summary judgment did
not contain impermissible legal conclusions when the documents it discussed were
attached to the affidavit and included in the summary-judgment record. Id. at 125.
Regarding each of the challenged paragraphs in the bank’s affidavit, we stated that, “a
copy of the referenced document was attached to [the affiant’s] affidavit, so the court
could determine the legal effect of the document for itself.” Id. Based on this language,
Saigon urges us to hold that the trial court could determine Saigon’s current ownership
of the note in this case by simply viewing the attached photocopy of the note.

                                            5
      In Grace Interest, we held that the affiant’s references in his affidavit to several
disputed agreements in the case were not impermissible conclusory statements because
the referenced agreements were attached to the affidavit. See id. at 125 & n.5. For
example, the plaintiff’s affidavit testimony that, “pursuant to [the Agreement], Grace . .
. assumed payment of the Note and all other obligations,” was not conclusory because
the Agreement was attached. See id. Here, Saigon argues that a trial court may find an
essential element of a cause of action conclusively established when no affidavit
testimony speaks to that element.

      We did not hold in Grace Interest that a trial court may find an essential element
of a claim conclusively established simply by viewing an attached document when
neither the document nor the affidavit gives evidence of that element. We held only that
a party’s affidavit testimony about the legal effects of certain agreements is not
conclusory when the agreements are attached. See id. We reject Saigon’s argument.

      We conclude that Saigon failed to conclusively establish its current ownership of
the note, as is necessary to recover in a suit on a promissory note. See Dorsett, 389
S.W.3d at 613. Saigon did not present evidence of its current ownership of the note and,
instead, described a note by affidavit testimony with a different maturity date than the
version attached to the affidavit. Thus, Saigon failed to establish its entitlement to
summary judgment as a matter of law. See Tex. R. Civ. P. 166a(c). Accordingly, we
reverse the trial court’s judgment and remand for proceedings consistent with this
opinion.


                                       /s/       Ken Wise
                                                 Justice


Panel consists of Chief Justice Frost and Justices Jamison and Wise (C.J. Frost,
dissenting).

                                             6